Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2017

                                      No. 04-17-00769-CV

                   IN THE INTEREST OF L.M.T., ET AL., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00862
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The court has received information that the reporter’s record was taken by
four different court reporters. The reporter’s record was due to be filed on November 30, 2017.

       One court reporter has filed her portion of the record, and another court reporter
requested and was granted an extension of time to file her portion of the record. Based on the
information we received, Tracy Ray Plummer is responsible for preparing the second volume of
the reporter’s record, and Maria Fattahi is responsible for preparing the third volume. It is
ORDERED that those volumes of the reporter’s record be filed in this appeal no later than
December 11, 2017. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court